Citation Nr: 1145519	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-23 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 for posttraumatic stress disorder (PTSD) prior to August 15, 2005, and in excess of 70 percent from August 15, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

In October 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing her appeal for an evaluation in excess of 50 for posttraumatic stress disorder prior to August 15, 2005, and in excess of 70 percent from August 15, 2005.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an evaluation in excess of 50 for posttraumatic stress disorder prior to August 15, 2005, and in excess of 70 percent from August 15, 2005, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2011).

By an August 2006 rating decision, the RO denied the Veteran's claim for an evolution in excess of 50 percent for PTSD.  The Veteran filed a notice of disagreement as to that determination, a Statement of the Case was issued in May 2007, and she perfected her appeal by filing a VA Form 9 in July 2007.  In a June 2011 Supplemental Statement of the Case, the RO increased the Veteran's evaluation to 70 percent from August 15, 2005.  The RO certified her appeal to the Board in August 2011.  In a September 2011 written statement which was received in October 2011, the Veteran requested to withdraw her appeal.

As the Veteran has withdrawn her appeal as to the above-mentioned issue, there remain no allegations of error of fact or law for appellate consideration on these issues.  Therefore, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal for an evaluation in excess of 50 for posttraumatic stress disorder prior to August 15, 2005, and in excess of 70 percent from August 15, 2005, is dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


